PER CURIAM.
The question here presented is fully covered by the opinion of this court in case No. 3236. In the first trial of this cause in the District Court there was a judgment for the defendant, the Fidelity & Casualty Company of New York, which was reversed by this court. The reasons for reversal are fully stated in the opinion. 259 Fed. 55,-C. C. A.-. This court in that case construed the contract in suit, and among other things held that the parties—
“intended that kind of a loss which, in ordinary nomenclature and thought, comes into existence when the liability of the assured becomes irretrievably fixeu.”
The petition avers in substance that the liability of the assured has been irretrievably fixed by the judgment of a court of competent jurisdiction. The answer admits the truth of this averment. Therefore the District Court properly sustained the motion for a judgment on the pleading.
Judgment affirmed.